MOLLOY, Judge.
The sole question in this appeal is whether a contract entered into between the plaintiff-manufacturer and the defendant-retail store requiring the retailer to maintain a certain minimum retail sales price for rifles and guns manufactured and sold under the registered trademark “Winchester” is violative of the constitutional provision prohibiting business associations from entering into contracts “* * * to fix the prices * * * of any product or commodity.” Article 14, Section 15, of the Arizona Constitution, A.R.S.
We find this case to present in essence nothing more than another attack upon the constitutionality of Arizona’s Fair Trade Practices Act. A.R.S. § 44-1422 by its express terms provides that a contract of the nature here involved shall not be deemed to violate any law of this state. If this provision is constitutional, the appellees, who prevailed below, have offered no reason why the subject contract should not be enforced.
The argument here made as to constitutionality is the same as presented in the case of House of Seagram v. Marco Supermarkets, 6 Ariz.App. 83, 430 P.2d 429 (1967), which opinion was released this date. For the reasons stated in this other opinion, the judgment of the trial court in this action is reversed and the case is remanded for further proceedings not inconsistent herewith.
HATHAWAY, C. J., and KRUCKER, J., concur.